            Case 1:21-cv-00794-ELH Document 1 Filed 03/29/21 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

JENNIFER PAULAY                                       )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Case No. _______________
                                                      )
INTERNATIONAL COSMETOLOGY, INC.                       )       JURY TRIAL DEMANDED
                                                      )
                       Defendant                      )
                                                      )

                                          COMPLAINT

                                    PRELIMINARY STATEMENT

       1.      Jennifer Paulay (“Plaintiff”) brings this action under Title III of the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq., and Section 504 of the Rehabilitation Act of

1973, 29 U.S.C. § 794 against International Cosmetology, Inc., doing business as Aveda Institute

Maryland (“Defendant”), for failure to provide American Sign Language interpreters to ensure

effective communication with her as a student in its educational program. Defendant owns and

operates a cosmetology school in Bel Air, Maryland. Defendant refused to provide interpreters

or work with the Maryland Department of Vocational Rehabilitation Services when it offered to

help pay for interpreters. Since Defendant refused to provide interpreters, Plaintiff was not able

to enroll in its educational programs. Plaintiff seeks declaratory and injunctive relief requiring

Defendant to provide such interpreters for her enrollment and participation in its educational

programs, nominal damages, compensatory damages, and reasonable attorneys’ fees and costs.




                                                 1
            Case 1:21-cv-00794-ELH Document 1 Filed 03/29/21 Page 2 of 8



                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the claims brought pursuant to 42 U.S.C. § 12181

et seq. and 29 U.S.C. § 794 because “district courts shall have original jurisdiction of all civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

       3.      This Court has personal jurisdiction over the Defendant because Defendant does

business in Maryland.

       4.      Venue is proper in this district under 28 U.S.C. § 1391(b) because a “substantial

part of the events or omissions giving rise to the claim occurred” in this judicial district.

                                               PARTIES

       5.      Jennifer Paulay is a deaf individual who resides in Frederick, Maryland.

       6.      Defendant International Cosmetology, Inc. is a corporation which operates

educational programs under the trade name Aveda Institute Maryland which provides instruction

to aspiring professionals in the fields of skin care, makeup, and massage therapy. International

Cosmetology, Inc.’s registered address is 3323 Garrison Circle, Abingdon, MD 21009. Aveda

Institute Maryland is located at 227 Archer Street, Bel Air, MD 21014. Its resident agent is

Clare Santiago, 3323 Garrison Circle, Abingdon, MD 21009.

       7.      Defendant is a recipient of federal financial assistance because during the relevant

time periods, it has accepted and/or continues to accept, inter alia, federally guaranteed student

loans and funding from the CARES Act.

                                    STATEMENT OF FACTS

       8.      Plaintiff, Jennifer Paulay, is a deaf individual.

       9.      Ms. Paulay is substantially limited in the major life activity of hearing.




                                                  2
          Case 1:21-cv-00794-ELH Document 1 Filed 03/29/21 Page 3 of 8



       10.     Ms. Paulay struggles to understand people who use spoken language, as lip-

reading is not a reliable means of communication for her.

       11.     Ms. Paulay’s primary means of communication is American Sign Language

(“ASL”), a visual language with unique grammar and syntax which differs from English and

other spoken languages.

       12.     For Ms. Paulay to participate in and benefit from educational programs, qualified

interpreters are necessary to ensure effective communication.

       13.     Ms. Paulay aspires to become a skin care specialist (also known as an esthetician).

       14.     An esthetician specializes in skin care with the goal of improving and maintaining

the health and appearance of the clientele’s skin.

       15.     Aveda Institute Maryland has an esthetics and makeup program. The full-time

program is four months, with starting dates available every few weeks.

       16.     Ms. Paulay applied to and was accepted into the program, and was eligible to start

on either July 21, 2020 or August 18, 2020.

       17.     To pay for school, Ms. Paulay applied for and was approved to receive federally

guaranteed student loans.

       18.     Since Ms. Paulay is deaf, she is eligible to receive services from the Maryland

Department of Vocational Rehabilitation Services (“DORS”). DORS provides services for

individuals with a disability to enable them to achieve vocational goals.

       19.     On Ms. Paulay’s behalf, DORS contacted the school to discuss the provision of

qualified interpreters necessary for Ms. Paulay to fully participate in and benefit from

Defendant’s educational services and programs.




                                                 3
            Case 1:21-cv-00794-ELH Document 1 Filed 03/29/21 Page 4 of 8



        20.    Over the course of several weeks in June and July 2020, DORS communicated

several times with Nicole Harmon, Defendant’s director of admissions, and offered to contribute

towards the cost of sign language interpreters, provided that Defendant registered as a “vendor”

with DORS so that DORS could make such payments.

        21.    Ms. Harmon told DORS that Defendant would not register as a vendor in order to

accept funding from the agency and stated that Ms. Paulay was welcome to bring her own

interpreter.

        22.    On or about August 24, 2020, Ms. Paulay spoke by relay service 1 with an Aveda

Institute Maryland representative from the financial aid office. Ms. Paulay inquired about the

status of her request for interpreters. The financial aid representative told her to discuss this

matter with Ms. Harmon.

        23.    On or about August 25, 2020, Ms. Paulay spoke by relay service with Ms.

Harmon. Ms. Harmon told Ms. Paulay that she was welcome to enroll in classes but that the

school would not pay for qualified interpreters. Ms. Harmon also told Ms. Paulay that the school

would not accept funding from DORS to pay for interpreters. Ms. Harmon told Ms. Paulay that

Ms. Paulay would need to provide her own interpreters.

        24.    To date, Defendant has refused to provide qualified interpreters to ensure that Ms.

Paulay can fully participate in and benefit from its educational programs and activities. As a

result, Ms. Paulay has been unable to enroll in the esthetics and makeup program and her dream

of becoming an esthetician remains on hold.



        1Since Ms. Paulay is deaf, she uses a “relay service” to communicate over the telephone
with hearing individuals. One form of relay is called IP relay. During an IP relay call, a
communications assistant types what the speaking individual says, and reads out loud what the
deaf individual types. Relay services are regulated by the Federal Communications Commission.
47 C.F.R. § 64.601 et seq.

                                                  4
           Case 1:21-cv-00794-ELH Document 1 Filed 03/29/21 Page 5 of 8



       25.     On or about March 4, 2021, Plaintiff’s counsel sent a letter to Defendant

requesting that Defendant provide qualified interpreters for Ms. Paulay’s enrollment at the

school. Plaintiff’s counsel requested a reply by March 19, 2021, but received no response.

       26.     If and when Defendant provides qualified interpreters, Ms. Paulay will enroll in

the school’s esthetics and makeup program.

       27.     As a result of Defendant’s failure to provide qualified interpreters, Ms. Paulay has

suffered and continues to suffer significant emotional distress, humiliation, frustration, and

embarrassment.

       28.     As a result of Defendant’s failure to provide qualified interpreters, Ms. Paulay’s

career as a skin care specialist has been deferred and she has suffered economic damages,

including lost wages and benefits.


                                    COUNT I
                 SECTION 504 OF THE REHABILITATION ACT OF 1973

       29.     Plaintiff, Jennifer Paulay, repeats and re-alleges the foregoing paragraphs in

support of this claim.

       30.     Plaintiff is substantially limited in the major life activity of hearing and therefore

an individual with a disability under section 504 of the Rehabilitation Act, 29 U.S.C. § 794.

       31.     Plaintiff is a qualified individual with a disability because she is eligible to enroll

in Defendant’s educational programs and activities.

       32.     Section 504 provides that “[n]o otherwise qualified individual with a disability in

the United States . . . shall, solely by reason of his or her disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance.” 29 U.S.C. § 794(a).




                                                  5
           Case 1:21-cv-00794-ELH Document 1 Filed 03/29/21 Page 6 of 8



       33.     During all relevant times, Defendant was and continues to be a recipient of federal

financial assistance subject to section 504.

       34.     Defendant has and continues to discriminate against Plaintiff on the basis of her

disability by denying the Plaintiff auxiliary aids and services necessary to ensure effective

communication between the Plaintiff and Defendant.

       35.     As a result of Defendant’s refusal to provide qualified interpreter services,

Plaintiff has been and continues to be unable to participate in and benefit from Defendant’s

educational programs.

       36.     Defendant has intentionally discriminated against and continue to intentionally

discriminate against Plaintiff solely on the basis of disability, in violation of section 504.

       37.     Plaintiff suffered damages as a result of Defendant’s conduct.


                                   COUNT II
               TITLE III OF THE AMERICANS WITH DISBAILITIES ACT

       38.     Plaintiff, Jennifer Paulay, repeats and re-alleges the foregoing paragraphs in

support of this claim.

       39.     Plaintiff is substantially limited in the major life activity of hearing and therefore

an individual with a disability under the Americans with Disabilities Act.

       40.     Defendant owns, leases, and/or operates a place of public accommodation as

defined under Title III of the ADA, 42 U.S.C. § 12181(7).

       41.     Title III of the ADA provides that “[n]o individual shall be discriminated against

on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, or accommodations of any place of public accommodation by any person




                                                   6
            Case 1:21-cv-00794-ELH Document 1 Filed 03/29/21 Page 7 of 8



who owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. §

12182(a).

       42.     ADA regulations provide that “[a] public accommodation shall furnish

appropriate auxiliary aids and services where necessary to ensure effective communication with

individuals with disabilities.” 28 C.F.R. § 36.303(c)(1).

       43.     Defendant has and continues to discriminate against Plaintiff on the basis of her

disability by denying the Plaintiff auxiliary aids and services necessary to ensure effective

communication between the Plaintiff and Defendant.

       44.     As a result of Defendant’s refusal to provide qualified interpreter services,

Plaintiff has been and continues to be unable to participate in and benefit from Defendant’s

educational programs.

                                     REQUEST FOR RELIEF

   WHEREFORE, Plaintiff requests that the Court enter an Order:

       a.      Issuing a declaratory judgment that Defendant’s policies, procedures, and

practices subjected Plaintiff to discrimination in violation of Section 504 of the Rehabilitation

Act of 1973 and Title III of the Americans with Disabilities Act;

       b.      Issuing an injunction requiring Defendant to provide qualified interpreters for all

of Defendant’s educational services or programs that Plaintiff enrolls in;

       c.      Enjoining Defendant from implementing or enforcing any policy, procedure, or

practice which denies individuals who are deaf or hard of hearing, such as Plaintiff, full and

equal enjoyment and meaningful access to participate in and benefit from Defendant’s

educational services or programs;

       d.      Awarding nominal damages;




                                                 7
            Case 1:21-cv-00794-ELH Document 1 Filed 03/29/21 Page 8 of 8



       e.      Awarding compensatory damages;

       f.      Awarding reasonable costs and attorneys' fees; and

       g.      Awarding any and all other relief that may be necessary and appropriate.


                                        JURY DEMAND

       Plaintiff hereby demands that this action be tried before a jury.


This the 29th day of March, 2021.

                                                 Respectfully submitted,

                                                /s/ Mary Vargas
                                                Mary C. Vargas (Md. Bar No. 14135)
                                                Stein & Vargas, LLP
                                                10 G Street NE, Suite 600
                                                Washington, DC 20002
                                                Tel. 240.793.3185
                                                Fax 888.778.4620
                                                mary.vargas@steinvargas.com

                                                Marc Charmatz (Md. Bar No. 09358)
                                                National Association of the Deaf
                                                8630 Fenton Street, Suite 820
                                                Silver Spring, MD 20910
                                                Tel. 301.587.7732
                                                Fax 301.587.1791
                                                marc.charmatz@nad.org




                                                 8
